Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                                 FILED
                                                               Mar 08 2012, 8:50 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
                                                                      CLERK
 estoppel, or the law of the case.                                  of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

RUSSELL T. CLARKE, JR.                              MICHAEL G. RUPPERT
Emswiller, Williams, Noland & Clarke, P.C.          JAIMIE L. (ZIBROWSKI) CAIRNS
Indianapolis, Indiana                               Ruppert & Schaefer, P.C.
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JAMES R. LOCKHART, JR.,                             )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )     No. 29A02-1103-DR-208
                                                    )
LISA (LOCKHART) GUYER,                              )
                                                    )
       Appellee-Petitioner.                         )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                            The Honorable Daniel J. Pfleging, Judge
                        The Honorable William P. Greenaway, Magistrate
                               Cause No. 29D02-0605-DR-479


                                          March 8, 2012

     MEMORANDUM DECISION ON REHEARING – NOT FOR PUBLICATION


KIRSCH, Judge
       On December 20, 2011, this court issued an unpublished memorandum decision in

Lockhart v. Guyer, No. 29A02-1103-DR-208 (Ind. Ct. App. Dec. 11, 2011). In that

memorandum decision, we addressed the following three issues: (1) whether the trial court

erred when it granted Lisa (Lockhart) Guyer’s (“Wife) petition for accounting and

enforcement of the parties’ decree of dissolution; (2) whether the trial court erred in failing to

include in its order the parties’ stipulation regarding James R. Lockhart, Jr.’s overpayment of

child support; and (3) whether the trial court erred in awarding Wife attorney fees in the

amount of $20,000.

       Wife has filed a Petition for Rehearing regarding the following language, which was

included in our memorandum decision under issue three: “We instruct the trial court to enter

findings consistent with Indiana Code section 34–52–1–1(b), Professional Conduct Rule

1.5(a), and relevant caselaw regarding the basis, if any, for awarding attorney fees and for the

specific amount of such fees.” Lockhart, No. 29A02-1103-DR-208 at *7. We grant Wife’s

petition for rehearing for the sole purpose of removing the citation to Indiana Code section

34-52-1-1(b) in the above-quoted language and inserting in its place a citation to Indiana

Code section 31-15-10-1. We affirm our memorandum decision as to the remaining two

issues and in all other regards.

BAKER, J., and BROWN, J., concur.




                                                2